Title: To Thomas Jefferson from George Hoffman, 4 October 1805
From: Hoffman, George
To: Jefferson, Thomas


                  At a meeting of Officers Representatives of the Legionary Corps & of the first & second Regiments of the Militia of the Territory of Michigan at the house of Richard Smyth Esq. in Detroit on Friday the 4th. day of October 1805.
                  Col. James May was unanimously elected Chairman & Captn. Geo. Hoffman Secretary.
                  Resolved that this meeting deem it highly proper that an Address to the President of the United States should be drawn up expressive of the Sentiments of the People of this Territory respecting the measures pursued & adopted by the General Government relative to the Government of this Territory and concerning the investigation & Settlement of the Claims of Individuals to Lands in the District of Detroit That the great embarrassments & inconveniences which the Land-holders of this Territory labour under on account of the uncertainty of their titles until a final settlement of their Claims takes place be properly represented to the President of the United States That he be requested to use & to recommend to the consideration of the next Congress such measures as he may deem most likely to ensure a speedy & final adjustment of such Claims & to promote the happiness & prosperity of this infant Government.
                  Resolved also that an address be drawn up & presented to his Excellency Governor Hull expressive of the Sentiments of the People of this Territory respecting the measures pursued & adopted for their better Government & that he be requested to use his exertions the ensuing Winter to procure from the Legislature of the United States An Act for the speedy final adjustment of the Claims of Individuals to Lands in the District of Detroit.
                  Resolved that a Select Committee to Consist of three members from the first Regimental District & two from the second be appointed to draught the said addresses embracing those several subjects and such other Matters as they may be specially instructed Concerning.
                  Whereupon,
                  The Meeting proceeded to Ballot for the said Committee when Col. Brush, Col. May, Col. Anderson, Col. McDougal & Captn. Geo. Hoffman were duly elected.
                  Resolved that Governor Hull & Col. Woodward are requested in behalf of this Meeting to present the Address to the President of the United States the ensuing Winter & to use their exertions in obtaining the important ends which are the object of it.
                  And then the Meeting adjourned sine die.
                  
                     Go: Hoffman Secy.
                  
               